Citation Nr: 9901033	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had been submitted to reopen his claim for service 
connection for a low back disorder, but denied the claim on 
the merits, and denied his claims for service connection for 
a hip and arm disorder.  The veteran filed a timely appeal to 
these adverse determinations.

When this matter was previously before the Board in January 
1997 it was remanded to the RO for further development, 
including the clarification of the issues on appeal and 
affording the veteran an opportunity to testify at a hearing, 
which have been accomplished.  The case is now before the 
Board for appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO erred in denying 
his claims for service connection for low back, right hip, 
and left shoulder disorders.  In support of his contention, 
he maintains that he was injured in a jeep accident in 
Germany in May 1945, at which time he was thrown from the 
vehicle, injuring his back, hip, and shoulder, and that he 
suffers from current disorders as a result.  Favorable 
determinations have therefore been requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the veterans claim for service 
connection for a low back disorder.  The Board further 
decides that the veteran has not met his initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for a right hip disorder and a left shoulder 
disorder are well grounded.


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO originally denied 
the veterans claim for service connection for a back injury; 
this decision was not appealed.

2.  The evidence received since the ROs May 1982 rating 
decision is either cumulative and redundant of evidence 
previously considered by the RO in its decision or is new, 
but does not bear directly and substantially upon the 
specific matter under consideration.

3.  The veteran has not presented competent evidence that he 
currently suffers from a right hip disorder which is 
etiologically related to a disease or injury incurred in 
service.

4.  The veteran has not presented competent evidence that he 
currently suffers from a left shoulder disorder which is 
etiologically related to a disease or injury incurred in 
service.




CONCLUSIONS OF LAW

1.  The May 1982 RO rating decision which denied the 
veterans claim for service connection for a back injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since the May 1982 RO rating 
decision denying service connection for a back injury is not 
new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veterans claim for service connection for a right 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veterans claim for service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

In a May 1982 rating decision, the RO initially denied the 
veterans claim for service connection for a low back 
disorder, then termed a back injury, on the basis that 
while the veterans service medical records indicated that 
the veteran had incurred an injury to the coccyx in service, 
which appeared to be an acute and transitory injury, with no 
residual disability shown at discharge or in subsequent post-
service records, including an October 1980 VA hospital 
summary. 

The veteran was notified of the ROs determination and of his 
appellate rights by a letter dated later in May 1982.  
However, no appeal was filed within one year of notification 
of the May 1982 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Veterans Appeals (Court) has 
articulated a two-step process which must be followed in 
addressing attempts to reopen a previously denied claim.  
First, the Board must determine whether the evidence added to 
the record is new and material.  According to the relevant VA 
regulation, [n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the case is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
the claim was finally disallowed on any basis, not only since 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

Relevant evidence submitted since the final May 1982 decision 
includes hospitalization records dated in July 1981 from St. 
John Medical Center, a private health care facility.  
Although this hospitalization was for reasons apparently 
unrelated to the veterans low back, the Board notes that an 
examination report stated that the veteran had had a lumbar 
injury several years ago and had had back pain.

Also of record are VA outpatient treatment notes dated from 
July to September 1986.  These notes indicate repeated 
complaints and diagnoses of chronic low back pain.

In November 1986, the veteran underwent a VA examination.  At 
that time, the veteran reported having been in a jeep wreck 
in 1945 while in the service, and stated that he had no 
hospitalization at the time because he was very anxious to 
get on to the next duty station.  He stated that he was 
currently suffering from pain in the lumbosacral area, which 
was exacerbated when he sneezed.  X-rays of the lumbar spine 
revealed a rotoscoliosis of the lumbar spine to the right, 
centered at the L3-L4 level, with universal severe disc space 
narrowing throughout the entire lumbar spine.  The examiner 
diagnosed probable old luxation of the right sacroiliac with 
recurrent subluxation, probably some osteoarthritis due to 
stress.

Also of record are VA outpatient treatment notes dated from 
February 1991 to July 1997.  These notes indicate several 
complaints of low back pain, and multiple diagnoses of 
chronic low back pain.

Also of record is a statement from a fellow servicemember, 
dated in February 1993.  This statement indicates that the 
veteran was involved in a jeep accident in Germany in May 
1945, following which he complained of back, hip and arm 
pain.  However, since the author of this letter was 
seriously injured, he was immediately transferred to an 
evacuation hospital for treatment, thus losing contact with 
the veteran.

In April 1997, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he stated that he 
originally injured his back on May 12, 1945, when he was 
involved in a jeep wreck in Germany.  He stated that he did 
not complain of or seek any treatment for his back pain at 
that time because his outfit was about to ship out to Japan 
and he did not want to become separated and end up in a 
different outfit.  He stated that he was treated by 
chiropractors for his back pain in the 1950s, but noted that 
he had been unable to procure any treatment records since all 
of the chiropractors had since gone out of business.  When 
asked if any doctor had told him that any of his complaints 
or diagnoses were related to his earlier jeep accident or put 
such a statement in writing, the veteran responded that they 
had not.

A review of the evidence detailed above reveals that the 
veteran currently suffers from a low back disorder.  However, 
it must still be determined whether this current disorder is 
related to the veterans period of active duty military 
service.  In this regard, the Board notes that while some of 
the veterans service medical records are contained in the 
claims file, it appears that other records are missing.

A February 1993 statement from the National Personnel Records 
Center (NPRC), sent in response to the veterans request for 
complete copies of his service medical records and any 
information relating to an accident he was allegedly involved 
in with another veteran in May 1945, indicated that the 
veterans records were not on file.  This statement further 
indicated that if the records had been at the facility on 
July 12, 1973, they would have been in the area that suffered 
the most damage in the fire on that date and might have been 
destroyed.

The NPRC did note, however, that a search of alternate 
records sources, including morning reports and sick reports, 
was performed.  While there were no sick reports pertaining 
to the veteran for the accident period in question, the NPRC 
did find morning reports, copies of which were sent to the 
veteran.  Although morning reports for the other veteran 
involved in the accident were also located, the veteran was 
informed that these records could not be released without 
that veterans written consent.

In any case, the Board notes that the veteran has repeatedly 
stated that he was not treated at the time of the May 1945 
accident, so it appears unlikely that service medical records 
would have ever been in existence showing treatment at that 
time.

The only relevant service medical record is the veterans 
February 1946 discharge examination.  At that time, the 
veteran reported having incurred an injury to his chest and 
coccyx in May 1945, with no hospitalization at that time.  
Following this notation are four columns, the fourth of which 
indicates that, at the time of the discharge examination, 
there were no present physical defects relating to this prior 
injury.  In addition, the examination at that time revealed 
no musculoskeletal defects.

In any case, even accepting the veterans contention that he 
sustained a low back injury at that time, based on his 
statements, those of a member of his unit, and the notation 
on the discharge examination, there is still no medical 
evidence which links the veterans low back disorder, first 
shown by the evidence in the early 1980s, to the jeep 
accident nearly four decades earlier.  

The only post-service medical evidence which refers to the 
veterans alleged in-service back injury is the historical 
chronology provided to the VA examiner at the time of the 
November 1986 examination, at which time the veteran reported 
having been in a jeep wreck in 1945.  However, this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current back complaints to this 
time, particularly as it was contained in the section of the 
report entitled Past Medical Historyas Related by Person 
Examined.  In any case, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Indeed, the only evidence which purports to link the 
veterans current low back disorder to service is his own 
contentions, made both in correspondence sent to VA and 
during the course of his April 1997 hearing before an RO 
hearing officer, to the effect that his current low back 
problems are related to a jeep injury sustained in May 1945.  
The Board does not doubt the sincerity of the veterans 
belief in this claimed causal connection.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
current low back disorder.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veterans lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Furthermore, where, as here, resolution 
of the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board therefore determines that some of the evidence in 
this case is cumulative and redundant of evidence previously 
considered by the RO in its prior decision, particularly that 
evidence which indicates that the veteran was involved in a 
jeep accident and sustained injuries at that time.  Further, 
the Board observes that while some of the evidence is new, in 
the sense that it was not previously of record at the time of 
the final May 1982 rating decision, it is not material.  
Although the evidence is relevant to the issue of the 
presence of a current low back disorder, there is still no 
competent medical evidence linking such a disorder to service 
many years earlier.  As such the Board must conclude that 
such evidence does not bear directly and substantially upon 
the specific matter of whether the veterans current low back 
disorder is etiologically related to the jeep accident or 
otherwise to the veterans military service.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a low back disorder.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current low back disorder 
which is related to a disease or injury suffered in service.

In reaching this decision, the Board recognizes that the June 
1993 RO rating decision on appeal found that new and material 
evidence had been submitted to reopen the veterans 
previously-denied claim for service connection for a back 
injury.  However, the record reflects that in an August 1997 
decision, the Hearing Officer determined that the veteran had 
not submitted new and material evidence to reopen this claim.  
The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the Court held 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address, 
regardless of the RO's actions.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

II.  Service Connection for Right Hip and Left Shoulder 
Disorders

As noted previously, in January 1997 the Board remanded the 
veterans case in order to, among other things, clarify the 
precise issues he was appealing.  Specifically, he was asked 
to specify whether he was actually appealing the ROs denial 
of his claims for service connection for hip and arm 
disorders, and, if so, for which hip and which arm.  In a 
response received in February 1997, the veteran stated that 
he was indeed appealing these two issues.  Furthermore, he 
stated that he was attempting to establish service connection 
for his right hip, since he injured that hip in the 1945 jeep 
accident and, in addition, had further injured it by having 
to walk awkwardly due to his low back disorder.  Also, he 
stated that the arm disorder was on the left side, and was 
more properly viewed as a shoulder disorder, since it was his 
shoulder which was injured in the jeep accident.  Since the 
RO has termed the issues on appeal as a right hip 
disorder and a left shoulder disorder at the time of the 
most recent rating decision and supplemental statements of 
the case, the Board shall frame the issues as such in its 
decision.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
plausible or possible is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Courts case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage., 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veterans claims for service 
connection for right hip and left shoulder disorders includes 
his service medical records, which are negative for evidence 
of any reported complaint or diagnosis of, or treatment for, 
either a right hip or a left shoulder disorder.

Relevant post-service evidence includes VA outpatient 
treatment notes dated from July to September 1986.  A note 
dated in July 1986 indicates that the veteran presented with 
complaints of right hip and groin pain of one weeks 
duration, following a fall one week earlier.  The examiner 
diagnosed rule out a fracture of the coccyx.  A July 1986 
physical therapy note indicates that the veteran had fallen 
off of a ladder one week earlier sustaining an injury to his 
low back.  A treatment note dated in August 1986 indicated 
that the veteran was continuing with treatment to both hips.

At the time of the veterans November 1986 VA examination, he 
reported having experienced pain in his right hip for 
years, and noted that recently he had been experiencing 
pain in his left hip as well.  No relevant findings or 
diagnoses were provided with this report.

In the February 1993 statement from a fellow servicemember, 
it was reported that the veteran complained of back, hip, and 
arm pain at the time of a May 1945 jeep accident.

At the time of the veterans April 1997 hearing, he stated 
that he originally injured his right hip and shoulder at the 
time of his May 1945 jeep accident.  He stated that his hip 
and shoulder were not usable at the time of the accident, and 
had been painful ever since that time, especially on use.

A review of this evidence reveals that there is some question 
as to whether the veteran has ever been diagnosed with 
current right hip or left shoulder disorders for which 
service connection could be granted.  However, even assuming 
the current presence of such clinical disorders, and 
accepting the veterans contention of having injured his 
right hip and left shoulder at the time of his May 1945 jeep 
accident, there is nothing in the claims file, other than the 
veterans own contentions, which would tend to establish that 
these current disorders are related to his active military 
service, to include the jeep accident.  Again, the Board does 
not doubt the sincerity of the veterans belief in this 
claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of any current disorders.  
Espiritu, 2 Vet. App. at  494-5.  Thus, the Board finds that 
the veterans contention that his current right hip and left 
shoulder disorders are related to the jeep accident incurred 
while in the military cannot be accepted as competent 
evidence.

The Board acknowledges that the veteran has also claimed that 
he suffers from a right hip disorder as a result of his low 
back disorder.  However, since the Board has, by this 
decision, denied the veterans claim for service connection 
for a low back disorder, service connection for any disorders 
claimed as secondary to the low back disorder must be denied 
as well.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for right hip and left shoulder disorders, and the claims 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of well-grounded claims, the 
Board finds that VA has no obligation to further develop the 
veterans claims.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veterans 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis, the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for right hip and left shoulder disorders.  
Although the veteran testified that a doctor he saw in the 
service at the time of his discharge told him he would put a 
notation in his medical records that he had been injured in a 
jeep wreck, he stated that he could not recall the name of 
this doctor.   In addition, he testified that he had been 
treated by several chiropractors in the 1950s, but that his 
efforts to locate them had been unsuccessful.   The Board 
observes that the RO has requested and appears to have 
received the treatment records from the other private and VA 
sources mentioned by the veteran.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

New and material evidence having not been submitted, service 
connection for a low back disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a right hip disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a left shoulder disorder is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
